Swift, Ch. J.
By the word “ inhabitants” used in the ac* incorporating the town of Marlborough, was intended all those M ho were inhabitants of the several towns from which the new town was taken, mIio Mere of full age, and sni juris. It did not mean those who had settlements in other towns, or minors, whose parents lived, or had settlements, in other towns. The pauper, then, retained his settlement in the town of Hebron, where the father belonged, when Marlborough was incorporated, unless the appointment of the mother, when divorced, to be guardian of the children, would prevent it. But this could affect no right of the father over the children but that of guardian : it did not release him from liis liability to support them ; it did not emancipate them : and, of course, could not take away the settlement which they had acquired in his right. The pauper was an inhabitant of the town of Hebron : and the plaintiffs arc entitled to recover.
Thumbum., Edmovd, Smith, Biiainard, Baldwiv, Goddard and IIosmer, Js. were of the same opinion.
Goum), J.
It is very clear, as a general proposition, that the settlement of a legitimate child, follows that of the father, or parent bound to maintain him. And it seems to me equally clear, on principle, that the appointment of a guardian, superseding the guardianship of. the father, does not vary the rule. A settlement by parentage, is, in most respects, analogous to an interest acquired by inheritance : and it might, I think, as w7ell be contended, that a suspension of the father’s guardianship, deprives his infant children of the right of inheriting from him, as that it exempts him from the duty of supporting them. At any rate, the point was settled in Stanton v. Willson ⅜ al. S Bay’s Ca. 37. Then, as the father is settled in Hebron, the only question remaining is, whether the act incorporating the town of Marlborough, separates his daughter’s settlement from his own. Now, ii. appears to me, that a minor, not emancipated, could no more acquire a settlement by virtue of the words “ all the inhab*23itants,” in that act of incorporation, than he could, under the words “ any inhabitants,” in the general law relating to settlements. {Slat, tit. 91. sec. 4.) But that: he could not obtain one in the latter case, is fully settled, by the judgment. of this Court in Huntington v. Oxford, 4 Day’s Ca. 189. I therefore concur in the opinion, that the plaintiffs arc entitled to judgment.
Judgment to be entered for the plaintiffs.